                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


 JOHN R. ANDOE #98609,
                                                Case No. 1:20-cv-00562-DCN
                      Plaintiff,
                                                INITIAL REVIEW ORDER BY
        v.                                      SCREENING JUDGE

 GOV. BRAD LITTLE, IDAHO
 HOSUE OF REPRESENTATIVES,
 IDAHO HOUSE OF SENATE,

                      Defendants.


       The Clerk of Court conditionally filed Plaintiff John R. Andoe’s Complaint (with

supplement) as a result of Plaintiff’s status as an inmate and his in forma pauperis request.

Dkts. 1, 3, 5. A conditional filing means that Plaintiff cannot proceed without authorization

from the Court.

       Plaintiff has “three strikes.” The Prison Litigation Reform Act of 1995 introduced

the “three strikes” provision to address the growing trend of frivolous civil rights actions

filed by prison inmates. See Pub. L. No. 104-134, 110 Stat. 1321 (1996). This provision

prohibits a prisoner from filing lawsuits or appeals in forma pauperis if he previously filed

three other actions in federal court that were dismissed on the grounds of frivolousness,

maliciousness, or failure to state a claim upon which relief can be granted. See 28 U.S.C.

§ 1915(g). The only exception is that a prisoner with three strikes may file an in forma

pauperis action if he shows that he is in “imminent danger of serious physical injury.” Id.


INITIAL REVIEW ORDER BY SCREENING JUDGE - 1
If the prisoner is not in such danger, then he must pay the $402.00 filing fee at the time of

filing.

          Plaintiff’s case history shows that, prior to the date he filed the Complaint in this

action, he brought at least three civil actions that were dismissed for failure to state a claim

or for frivolousness. See, e.g., Andoe v. Kemph, 1:16-cv-00287-DCN, Dkt. 57 (D. Idaho

June 11, 2018); Andoe v. Obama, 1:16-cv-00395-BLW, Dkt. 62 (D. Idaho Nov. 30, 2018);

Andoe v. Kempf, 1:17-cv-00006-DCN, Dkt. 32 (D. Idaho Dec. 10, 2018); Andoe v. Atencio,

1:18-cv-00199-BLW, Dkt. 21 (D. Idaho March 15, 2019); Andoe v. Dewalt, 1:20-cv-

00266-BLW (D. Idaho Nov. 4, 2020). As a result, Plaintiff has at least three strikes under

28 U.S.C. § 1915(g).

          In the instant action, Plaintiff asserts that Defendants are responsible for the laws

that took away the voting and gun rights of convicted felons in violation of the United

States Constitution, art. 1, § 2, and art. 6, §§ 2 and 3; U.S. Const. Amendments 2, 13, 14,

and 15; and Idaho Code Titles 18 and 19. Plaintiff’s supplement (Dkt. 5) adds other legal

arguments, but the subject matter of voting and gun rights is the same.

          Plaintiff’s allegations challenging felons’ rights to bear arms and vote do not show

that he is at risk of “imminent danger of serious physical injury” in prison if he is not

permitted to proceed in forma pauperis. Therefore, Plaintiff will be required to pay the

filing fee of $402.00 if he desires to proceed with his lawsuit.

///

///

///


INITIAL REVIEW ORDER BY SCREENING JUDGE - 2
                                     ORDER

     IT IS ORDERED:

     1.   Plaintiff’s Application to Proceed in Forma Pauperis (Dkt. 1) is DENIED

          because Plaintiff has three strikes and he has not met the exception for

          application of 28 U.S.C. § 1915(g).

     2.   Within 28 days after entry of this Order, Plaintiff must pay the filing fee of

          $402.00. If Plaintiff does not do so, this case will be dismissed without

          further notice.


                                             DATED: May 3, 2021


                                             _________________________
                                             David C. Nye
                                             Chief U.S. District Court Judge




INITIAL REVIEW ORDER BY SCREENING JUDGE - 3
